PER CURIAM.*
Writ Granted. The parties in the instant case stipulated, and the trial court ordered, that the trial of this matter would be bifurcated as to the issues of liability and damages in accordance with LSA-C.C.P. Article 1562(A). The plaintiff has successfully litigated the issue of liability and is entitled, under LSA-C.C.P. Article 1562(A), to a trial on the issue of damages.
Therefore, the judgments of the lower courts, only insofar as they relate to the issue of damages, are vacated, and this matter is remanded to the trial court for trial on the issue of damages.
DENNIS, J., not on panel.

 Pursuant to Rule IV, Part 2, Sec. 3 of the Rules of the Supreme Court of Louisiana, Dennis, J., was not on the panel which heard and decided this case. See the footnote in State v. Barras, 615 So.2d 285, 286 n. 1 (La.1993).